DETAILED ACTION
Pending Claims
Claims 1-18 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 2017/0210951 A1 or WO 2015/182730 A1).
Claims 1-3, 5, 7, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abe et al. (US 2017/0210951 A1 or WO 2015/182730 A1).
Note: all citations are directed to the US equivalent.
Regarding claims 1-3, 5, 7, 12, 13, and 15, Abe et al. disclose: (1) a liquid resin composition (Abstract; Examples 1-5, 7 & 8 in Table 1; paragraph 0097: see “applied…by a dispenser”) comprising:
(A) an aliphatic epoxy compound (Examples 1-5, 7 & 8 in Table 1; “(C)” in paragraph 0082), 
(B) an epoxy compound having an aromatic ring in a molecule (Examples 1-5, 7 & 8 in Table 1; “(B)” in paragraphs 0079-0080), 
(C) a nitrogen-containing heterocyclic compound (Examples 1-5, 7 & 8 in Table 1; “curing accelerator” in paragraph 0088), and 
(D) an inorganic filler (Examples 1-5, 7 & 8 in Table 1; “(A)” in paragraphs 0076-0078),
wherein a percentage content of the inorganic filler (D) is 77% by mass or more with respect to a total mass of the composition (Examples 1-5, 7 & 8 in Table 1: “(A)”);
(2) wherein the aliphatic epoxy compound (A) comprises a compound represented by the following Formula (I): 

    PNG
    media_image1.png
    78
    280
    media_image1.png
    Greyscale

wherein, in Formula (I), n is an integer from 1 to 15 (Examples 1-5, 7 & 8 in Table 1; “(C)” in paragraph 0082);
(3 & 7) wherein a number-average molecular weight of the aliphatic epoxy compound (A) is from 200 to 10000 (Examples 1-5, 7 & 8 in Table 1; “(C)” in paragraph 0082);
(5, 12, 13 & 15) further comprising a coupling agent (E) (Examples 1-5, 7 & 8 in Table 1; “silane coupling agent” in paragraph 0092).

In claims 1-3, 5, 7, 12, 13, and 15, the recitation “for sealing” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the liquid resin composition, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The composition of Abe et al. appears to be capable of this intended use because it satisfies all of the material/chemical limitations of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-11, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2017/0210951 A1 or WO 2015/182730 A1) in view of Hayakawa et al. (JP 2009-167372 A).
Regarding claims 4, 8-11, 14, and 16-18, the teaching of Abe et al. are as set forth above and incorporated herein to obviously satisfy the dependent limitations of claims (14 & 16-18).  Abe et al. disclose that their composition is used as a die-bonding material (see paragraph 0014).  The exemplary embodiments are formulated with aromatic epoxy resins (Examples 1-5, 7 & 8 in Table 1; “(B)” in paragraphs 0079-0080).  The general teachings of Abe et al. contemplate using mixtures of aromatic epoxy resins (see paragraph 0039).  However, they fail to disclose the use: (4 & 8-11) at least one of N,N-diglycidylorthotoluidine or N,N-bis(2,3-epoxypropyl)-4-(2,3- epoxypropoxy)aniline.
Hayakawa et al. disclose a similar epoxy-based composition (see Abstract), which is also used as an electronic adhesive (see Abstract; page 13, lines 1-8 of the machine translation).  They demonstrate that the instantly claimed amine-based epoxy resins (see page 10, lines 5-30 of the machine translation; paragraphs 0040-0044), along with the aromatic epoxy resins of Abe et al. (see page 10, lines 5-7 of the machine translation), are recognized in the art as suitable aromatic epoxy resins for this type of formulation.  Specifically, these amine-based epoxy resins can provide enhanced curability.  In light of this, it has been found that combining equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Abe et al. with the instantly claimed amine-based epoxy resins because: (a) Abe et al. disclose that their composition is used as a die-bonding material; (b) the exemplary embodiments of Abe et al. are formulated with aromatic epoxy resins, and the general teachings of Abe et al. contemplate using mixtures of aromatic epoxy resins; (c) Hayakawa et al. disclose a similar epoxy-based composition, which is also used as an electronic adhesive; (d) Hayakawa et al. demonstrate that the instantly claimed amine-based epoxy resins, along with the aromatic epoxy resins of Abe et al., are recognized in the art as suitable aromatic epoxy resins for this type of formulation; (e) specifically, the amine-based epoxy resins of Hayakawa et al. can provide enhanced curability; and (f) it has been found that combining equivalents known for the same purpose is prima facie obvious.

Claims 1, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2011/0241227 A1) and Koda (US 2012/0126434 A1).  Note: Koda is simply used as evidence for this rejection.
Regarding claims 1 and 6, Oka discloses: (1) a liquid resin composition (Abstract; Examples 1-5 & 9-11 in paragraphs 0073-0080 & 0084-0086) for sealing (Abstract; paragraphs 0020, 0021 & 0066-0071), comprising:
(B) an epoxy compound having an aromatic ring in a molecule (Examples 1-5 & 9-11 in paragraphs 0073-0080 & 0084-0086 “(A)” and paragraph 0110 in Koda; see also paragraphs 0026-0027), 
(C) a nitrogen-containing heterocyclic compound (Examples 1-5 & 9-11 in paragraphs 0073-0080 & 0084-0086 “(D)”; see also paragraphs 0045-0047), and 
(D) an inorganic filler (Examples 1-5 & 9-11 in paragraphs 0073-0080 & 0084-0086 “C”; see also paragraphs 0037-0041), and
(6) an electronic component apparatus, comprising an element sealed with the liquid resin composition for sealing (Abstract; paragraphs 0020, 0021 & 0066-0071).
The exemplary embodiments of Oka are not formulated with: (1) (A) an aliphatic epoxy compound.  However, the general teaching of Oka et al. contemplate a combination of aromatic and aliphatic epoxy compounds (see paragraph 0027).  Specifically, the aromatic epoxy compounds provide enhanced heat resistance, mechanical characteristics and moisture resistance, while the aliphatic epoxy compounds are used to control adhesiveness (see paragraph 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Oka with the instantly claimed aliphatic epoxy compound because: (a) the exemplary embodiments of Oka are formulated with an aromatic epoxy compound; (b) the general teaching of Oka et al. contemplate a combination of aromatic and aliphatic epoxy compounds; and (c) specifically, the aromatic epoxy compounds of Oka provide enhanced heat resistance, mechanical characteristics and moisture resistance, while the aliphatic epoxy compounds of Oka are used to control adhesiveness.
The exemplary embodiments of Oka have a filler content in the low 70’s, in the terms of percentage.  Accordingly, these exemplary embodiments fail to disclose: (1) a percentage content of the inorganic filler (D) is 77% by mass or more with respect to a total mass of the composition.  However, the general teachings of Oka disclose a filler content ranging from 60% to 80% by weight (see paragraph 0041).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Oka with the instantly claimed amount of filler because: (a) the exemplary embodiments of Oka have a filler content in the low 70’s, in the terms of percentage; (b) the general teachings of Oka disclose a filler content ranging from 60% to 80% by weight; and (c) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claims 4 and 8, the teachings of Oka (in light of Koda) are as set forth above and incorporated herein.  The exemplary embodiments of Oka are formulated with a bisphenol-F epoxy resin.  Accordingly, these exemplary embodiments fail to disclose: (4 & 8) wherein the epoxy compound (B) having an aromatic ring in a molecule comprises at least one of N,N-diglycidylorthotoluidine or N,N-bis(2,3-epoxypropyl)-4-(2,3- epoxypropoxy)aniline.  However, the general teachings of Oka contemplate other aromatic epoxy resins (see paragraph 0026).  These other epoxy resins include glycidylamine-type epoxy resins, such as N,N-diglycidyltoluidine (see paragraph 0026), which would have obviously embraced the instantly claimed N,N-diglycidylorthotoluidine.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Oka with the instantly claimed amine-based epoxy compounds because: (a) the exemplary embodiments of Oka are formulated with a bisphenol-F epoxy resin; (b) the general teachings of Oka contemplate other aromatic epoxy resins; (c) the other epoxy resins of Oka include glycidylamine-type epoxy resins, such as N,N-diglycidyltoluidine; and (d) the N,N-diglycidyltoluidine of Oka would have obviously embraced the instantly claimed N,N-diglycidylorthotoluidine.

 Claims 5, 10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2011/0241227 A1) in view of Koda (US 2012/0126434 A1).
Regarding claims 5, 10, 12, 14, and 16, the teachings of Oka (in light of Koda) are as set forth above and incorporated herein to obviously satisfy the dependent limitations of claim (10).  Oka contemplates the use of additives (see paragraph 0064).  However, they fail to disclose and embodiment: (5, 12, 14 & 16) further comprising a coupling agent (E).
Koda discloses a similar epoxy-based composition used to seal semiconductor devices (see Abstract; paragraphs 0080-0086).  Koda demonstrates that coupling agents are recognized in the art as suitable additives for this type of composition (see paragraph 0078).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Oka with the instantly claimed coupling agent because: (a) Oka contemplates the use of additives; (b) Koda discloses a similar epoxy-based composition used to seal semiconductor devices; (c) Koda demonstrates that coupling agents are recognized in the art as suitable additives for this type of composition; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Claims 2, 3, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over {Oka (US 2011/0241227 A1) and Koda (US 2012/0126434 A1)} in view of Yamagata (JP 61-089247 A).
Claims 13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2011/0241227 A1) in view of Koda (US 2012/0126434 A1) and Yamagata (JP 61-089247 A).
Regarding claims 2, 3, 7, 9, 11, 13, 15, 17, and 18, the combined teachings of Oka and Koda are as set forth above and incorporated herein to obviously satisfy the dependent limitations of claims (9 & 11) and (13, 15, 17 & 18).  The teachings of Oka contemplate the use of aliphatic epoxy compounds (see paragraphs 0026-0027).  However, they fail to disclose: (2) a compound represented by the following Formula (I): 

    PNG
    media_image1.png
    78
    280
    media_image1.png
    Greyscale

wherein, in Formula (I), n is an integer from 1 to 15; and (3 & 7) wherein a number-average molecular weight of the aliphatic epoxy compound (A) is from 200 to 10000.
Yamagata discloses a similar epoxy-based composition used to seal semiconductor devices (see Abstract; page 1, lines 11-14 of the machine translation).  Yamagata demonstrates that the instantly claimed aliphatic epoxy compounds (see Abstract; page 2, lines 10-19 of the machine translation; top two quadrants of page 2) are recognized in the art as suitable aliphatic epoxy compounds to be used in concert with aromatic epoxy compounds (see Abstract; page 2, line 21 through page 3, line 2 of the machine translation) for this type of composition.  Specifically, they lower stress, which results in enhanced moisture resistance and crack resistance.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Oka (in light of Koda) and the composition resulting from the combined teachings of {Oka and Koda} with the instantly claimed aliphatic epoxy compound because: (a) the teachings of Oka contemplate the use of aliphatic epoxy compounds; (b) Yamagata discloses a similar epoxy-based composition used to seal semiconductor devices; (c) Yamagata demonstrates that the instantly claimed aliphatic epoxy compounds are recognized in the art as suitable aliphatic epoxy compounds to be used in concert with aromatic epoxy compounds for this type of composition; (d) specifically, the aliphatic epoxy compounds of Yamagata lower stress, which results in enhanced moisture resistance and crack resistance; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/618,635 (US 2020/0181392 A1) in view of Oka (US 2011/0241227 A1).  This is a provisional nonstatutory double patenting rejection.
Regarding claim 1-18, copending claims 1 and 19 satisfy claim 1, copending claim 2 satisfies claim 2, copending claim 3 satisfies claim 3, copending claim 4 satisfies claim 4, copending claim 5 satisfies claim 5, copending claim 6 satisfies claim 6, copending claim 7 satisfies claim 7, copending claim 8 satisfies claim 8, copending claim 9 satisfies claim 9, copending claim 10 satisfies claim 10, copending claim 11 satisfies claim 11, copending claim 12 satisfies claim 12, copending claim 13 satisfies claim 13, copending claim 14 satisfies claim 14, copending claim 15 satisfies claim 15, copending claim 16 satisfies claim 16, copending claim 17 satisfies claim 17, and copending claim 18 satisfies claim 18, with the following exception: the copending claims fail to disclose (1) wherein a percentage content of the inorganic filler (D) is 77% by mass or more with respect to a total mass of the composition.
The teachings of Oka are as set forth above and incorporated herein.  Oka demonstrates that a filler content of up to 80% by weight is recognized in the art as a suitable filler content for this type of composition (see paragraph 0041).
Therefore, it would have been obvious to formulate the composition of the copending claims with the instantly claimed amount of filler because: Oka demonstrates that a filler content of up to 80% by weight is recognized in the art as a suitable filler content for this type of composition.

International Search Report
The international search report cited seven X-references.  All seven references have been considered.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
May 21, 2022